DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 22 December 2020 and not repeated herein is overcome and hereby withdrawn. 
The Examiner also notes that in the response to election of species filed 15 October 2020, Applicant elected Species A which encompassed a metallic luster of the letter and/or the pattern being derived from a deposition layer formed on the outside film.  In the amended claims failed 22 March 2021, the claim language which included Species A was deleted and the claims are now directed toward the non-elected Species B which encompasses a letter/pattern being formed on a print layer which is formed on the inner surface of the outer layer.  As such, the invention encompassed by Species A is understood by the Examiner to be cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen, US 2004/0170810 (“Rasmussen”)(newly cited).
Regarding claim 1, Rasmussen discloses a multilayer laminate material comprising a layer (A) and a layer (B) which are laminated to each other in manner which results in the provision of fluted regions (i.e. raised portions) in which layer (A) extends toward the outer surface of the film [abstract, 0001, 0033, 0089, 0092, 0101-0104, Figs. 1-5]. Rasmussen teaches that a pattern can be created by providing printing (i.e. a print layer) on the surface of either layer (A) or layer (B) which becomes the inside of the laminate prior to lamination (i.e. includes the inner side of the layer (A)) [0090].  Rasmussen further teaches printing the layers (A) or (B) in such a manner that the print is in register with the with the flute forming and lamination process so as to generally limit the print to non-bonded zones [0090]. The print may be relied upon to accentuate the fluted regions [0090].  Finally, Rasmussen teaches that special decorative effects can be achieved if the print provides metallic appearance (i.e. metallic luster) [0090]. 
The layer (A) and the layer (B) of the laminate material respectively read on the claimed outside film and inside film. The fluted regions of the laminate material read on the claimed raised portion protruding toward the outside of the film.  The printing on the inner surface of the portion of layer (A) which forms the fluted regions reads on the 
Regarding claim 3, since the fluted regions of the laminate (i.e. the raised portions) would have metallic appearance due to the printing on the inner surface of the layer (A) and the bonded regions of the laminate would not, the pattern formed by the fluted regions would have a brightness which is higher than the brightness of the bonded regions which meets the limitations of claim 3.
Regarding claims 12 and 13, Rasmussen teaches forming a bag from the laminate material by heat sealing [0083, 0089] which reads on the pouch-type container recited in claim 12 and the sealing material of claim 13.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Suzuki et al., JP 2009-172998A (“Suzuki”)(machine translation provided herewith)(newly cited).
Regarding claim 1, Suzuki teaches a decorative laminated film including an inner base material (11) (i.e. an inner film) disposed on which is first decorating layer (12) and a second decorating layer (13) [0001, 0004, 0005, 0007, 0041, 0042, Fig. 7].  The inner base material of the film is engraved to produce a pattern which appears three dimensional and has a metallic luster [0016, 0026, 0031, 0041, 0042, Fig. 7].  The inner base material is engraved so as to have recessed portions and raise portions wherein the raised portions protrude towards the first and second decorating layers [0016-0018, 0042, Fig. 7]. Since the engraving produces the pattern of the film, the 
    PNG
    media_image1.png
    192
    404
    media_image1.png
    Greyscale
material must be formed along a least a part of the pattern as claimed.

	

Figure 7 of Suzuki illustrating an embodiment of the disclosed film.

The second decorating layer forms the outer surface of the film [0041, 0042, Fig. 7] and thus read on the claimed outer layer.  The first decorating layer is disposed between the base material and the second decorating layer and is in contact with the second decorating layer as thus reads the claimed print layer [0041, 0042, Fig. 7].  The first decorating layer is formed from a colored printing coated film (i.e. a printed film) [0042, 0043, Fig. 7].  The color tone and metallic luster of the film changes depending on whether the base material comprises a recessed portion or a raised portion [0021, 0041, 0052].  As such, the changes in color tone and metallic luster reads on the claimed.
Regarding claims 3 and 4, Suzuki teaches that the recessed portions formed in the base material by engraving can be shaded [0020] which reads on the printing to emphasize a shadow of the raised part recited in claim 4.  By virtue of being shaded, recessed portions would intrinsically have a lower brightness relative to the raised portions which meets the limitations of claim 3.
Regarding claim 6, Suzuki teaches that the raised portions of the base material form the outline of a character or figure [0033, 0035, Figs. 1 and 3].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above. 
Regarding claim 8, Suzuki is silent regarding the raised portions of the base material having a height in a range of 0.1 to 0.35 mm and a width of not more than 10 mm. However, MPEP 2144.4 (I) establishes that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. The claimed height and width parameters appear to only provide aesthetic design parameters, and do not provide any mechanical function. Since the claimed height and width parameters pertain to aesthetic design parameters and do not pertain to mechanical functionality, the height and width parameters cannot be relied upon to patentably distinguish the claimed invention from the prior art. Moreover, it would have been obvious to one of ordinary skill in the art to make design modifications, such as modifying the size of the protruded portions (see MPEP 2144.04 (I) and (IV)).
Regarding claim 9, while Suzuki is silent regarding the raised portions being formed by compressing the laminate film in a cold, warm, or hot process it is noted that though product-by-process claims are limited by and defined by the process, 
determination of patentability is based on the product itself. However, as is set forth in MPPE 2113, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product 
Regarding claim 10, the second decorating layer which corresponds to the claimed outside film may be formed from a vapor-deposited thin metal film [0015, 0020, 0048] while the base material which corresponds to the claimed inside layer is formed form a synthetic resin [0045]. Given that synthetic resins are more commonly known as plastics (i.e. materials which are easily shaped or molded), it is evident the plastic inside film layer would stretchier (i.e. stretches to a greater degree) than the vapor deposited thin metal film which forms the outside layer as recited in claim 10.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al., US 2003/0072919 (“Watts”)(newly cited) in view of Bechly, US 5,961,706 (“Bechly”)(previously cited).
Regarding claim 1, Watts discloses a decorative laminate material comprising a foamed polymer substrate layer (38) (i.e. an inside film) disposed on which is a film layer (12) (i.e. an outside film) [abstract, 0001, 0026, 0034, 0035, Fig. 4].  The substrate layer (38) comprises raised portions which protrude towards the outside film [0025, 0026, Figs. 3 and 4]. The disposed between the substrate layer (38) and the film layer (12) is a discontinuous print layer (18) which forms a printed pattern or design [0007, 0025, 0026].  The print layer may be formed from a printing ink [0040].  It is noted that Figure 4 of Watts teaches an embodiment wherein the print layer (18) is present only a portion of the raised portion [0025, 0026, Figs. 3 and 4].  Watts is silent regarding the printed pattern or design having a metallic luster.

    PNG
    media_image2.png
    332
    961
    media_image2.png
    Greyscale




Figure 4 of Watts illustrating the disclosed laminate material.

Bechly discloses a metallic printing ink which is suitable for application onto polymeric materials (abstract, col. 1 lines 9-14, col. 6 lines 6-68).  The ink provides an inexpensive means for providing a metallic appearance (col. 2 lines 55-62). 
Watts and Bechly are both directed towards polymeric materials coated with a printing ink. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the laminate material of Watts by using the metallic ink taught by Bechly to form the printing layer in order to provide the laminate with a metallic appearance in a fashion that is inexpensive. The pattern or design in the laminate material of modified Watts would have had a metallic luster as claimed.  Since the print layer is discontinuous, the regions of the laminate would have had a hue, color, chroma, and/or glossiness which differ as claimed.
Regarding claim 2, the metallic luster of the pattern or design of the laminate of modified Watts would have been derived from the print layer comprising the metallic ink.
Regarding claim 3,
Regarding claim 5, Watts teaches applying a texture to the surface a gloss layer (20) which is disposed on the film layer (12) wherein the texture is in-register with the pattern or design [abstract, 0008, 0010]. Since the pattern or design is formed by the presence of the print layer and since the print layer may be present in the raised portions, Watts reasonably teaches an embodiment in which the gloss layer (12) is disposed on the raised portion and is textured. Given that the gloss layer of this embodiment would be textured, it would have a surface roughness that is greater than that of other parts of the laminate which are not textured and a gloss level which different as claimed.

Claims 1, 4, 6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al., JP 2010-076132A (“Takada”)(previously cited) in view of Kurze et al., US 2007/0022901 (“Kurze”)(previously cited) and Rasmussen.
Regarding claim 1, Takada discloses a laminated polymeric packaging film comprising a three-dimensional decoration [abstract, 0001, 0004, 0007, 0013, Figs. 1 -3]. The film comprises an inner film and an outer film wherein the inner film protrudes towards the outer film [abstract, 0001, 0004, 0007, 0013, Figs. 1-3]. The film may further comprise a printed layer forming characters and patterns [0014]. 
Takada is silent regarding the printed layer being formed on the inner side of the outer film and the printing having a metallic luster.
Rasmussen discloses a multilayer packaging laminate material comprising a layer (A) and a layer (B) which are laminated to each other [abstract, 0001, 0002, 0037]. Rasmussen teaches that a durable, wear-resistant pattern can be created by providing 
Kurze discloses a metallic printing ink that is suitable for using packaging applications and which produces metallic printed elements having crisp edges [0012, 0056]. The ink may be applied to a polymeric substrate [0055]. The ink may be gold-colored [0054, 0072, 0080, claim 8]. The ink suitable for gravure or screen printing [0012, 0058].
Takada and Rasmussen are both directed towards multilayer packaging laminates comprising a print layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the laminate material of Takada with the teachings of Rasmussen by forming the print layer at the interface between the inner and outer layer, including on the inner surface of the outer layer, in order to provide a durable, wear-resistant print layer.
Takada and Kurze are both directed towards the application of inks onto polymeric substrates. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the characters and patterns of the film of Takada from the ink of Kurze with the expectation of producing a packaging film having characters and/or patterns having crisp edges and a gold color.
The laminate film of modified Takada would have comprised an inside film having protrusions which protrudes towards an outside film as claimed. The film would have further comprised a print layer which is arranged on the inside facing surface of the outer film as claimed. The print layer would have comprised printed characters and/or 
While modified Takada is silent regarding the printing being formed along the raised part, it is noted that having that providing printing near the claimed raised portion does not change how the claimed ornamental sheet is used and is merely printed matter. It is noted that MPEP 2111.05 establishes that printed matter is not given patentable weight unless there is a new and unobvious functional relationship between the printed matter and the substrate. In the instant case, no such new and unobvious functional relationship between the printed matter and the substrate appears to be present.
Regarding claims 4 and 6, it is noted that providing printing near or along the outline of the claimed raised part does not change how the claimed ornamental sheet is used and is merely printed matter. It is noted that MPEP 2111.05 establishes that printed matter is not given patentable weight unless there is a new and unobvious functional relationship between the printed matter and the substrate. In the instant case, no such new and unobvious functional relationship between the printed matter and the substrate appears to be present.
Regarding claim 8, while modified Takada is silent regarding the height and width of the raised part of the embossed feature, one of ordinary skill in the art  establishes that matter relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from the prior art. Similarly, MPEP 2144.04 (IV) establishes changes in shape is a matter of choice which of a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant.
Regarding claim 9, Takada teaches forming the raised portion by heating and pressing a mold against the film [0005, 0015-0020, Figs. 1 and 2] which reads on the claimed process.
Regarding claim 10, Takada teaches that the laminate film comprises film layer having a small coefficient of thermal expansion and a film layer having a large coefficient of thermal expansion [0012]. The raised portion is formed by pressing a heated mold against the film, removing the mold, and cooling the film [0015-0021, Figs. 1-3]. The difference in the coefficient of thermal expansion of the two film layers results in the formation of the raised portion [0015-0020]. As such, the process taught by Takada is substantially identical to the process disclosed in Applicant’s 
Regarding claim 12, Takada teaches forming a pouch from the laminate film [0024]. 
Regarding claim 13, since any film can be sealed to something, the film of modified Takada reads on the claimed sealing material.
Regarding claim 14, as is described above for claim 1, modified Takada discloses a laminated polymeric packaging film comprising an inside film having protrusions which protrudes towards an outside film as claimed. The film would have further comprised a print layer which is arranged on the inside facing surface of the outer film as claimed. The print layer would have comprised printed characters and/or patterns having a gold color which reads on the claimed at least a part of a letter/pattern having a metallic luster. Since the printing would have been gold in color and since there is not teaching that the rest of the film comprises any additional gold colored elements, modified Takada reasonably teaches a film in which the printed characters and/or pattern has a different hue, glossiness, brightness, and/or chroma from the rest of the film.
Modified Takada is silent regarding the inside film stretching to a degree that is greater than that of the outside film wherein the material of inside film is squeezed towards the outside film in a vicinity of an inside of an edge of the raise part. However, Takada does teach that the laminate film comprises film layer having a small coefficient .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of Rasmussen and Kurze as applied to claim 1 above, and further in view of Roberts, Gordon L., Food Packaging: Principles and Practice, 2nd Ed. 2005 (“Gordon”)(previously cited).
Regarding claim 11, as is described above, modified Takada teaches a film which renders obvious the film of claim 1. Additionally, Takada teaches that the film may comprise a base film (i.e. an outside film) formed from a nylon or PET resin and a sealant film (i.e. an inside film) formed from a polyethylene resin [0009, 0010]. Takada also teaches disposing an aluminum deposition nylon or PET film between the base film and sealant film [0010]. 
Takada is silent regarding the film layers being stretched.
Robertson teaches that orienting polymer films (i.e. stretching) is means of improving their strength and durability (page 88 -first paragraph under “V. ORIENTATION”).
Takada and Robertson are both directed toward polymeric packaging films. In view of the teachings of Robertson, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the laminate film of Takada by utilizing oriented nylon or PET film as the base film and aluminum deposit film with the expectation of producing a stronger more durable film.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broering et al., US 2005/0123726 (“Broering”)(newly cited) in view of Hirai, US 4,091,154 (“Hirai”)(previously cited).
Regarding claim 14, Broering discloses a multilayer laminate material comprising at least a first film layer (12) and a second film layer (14) which are bonded together wherein the laminate material comprises a plurality of protuberances (16) (i.e. raised portions) which are formed by pressing the second film layer (14) through the first film layer (12) using rollers [abstract, 0025-0027, 0045, Fig. 4]. The protuberances can be arranged to form specific shapes including designs, words, or logos [0024].  Additionally, the protuberances can be provided with a paint or decorated [0039].
Broering is silent regarding the protuberances having a metallic luster and differing in hue, brightness, chroma, and/or glossiness from other portions of the laminate material.
Hirai discloses a decorative laminate material comprising raised portions which are formed by passing a laminate material through rollers (abstract, col. 1 lines 8-16, col. 2 lines 5-42, col. 3 lines 4-23, col. 4 lines 21-68, Figs. 4-6). Hirai teaches that by coating the raised portions with a coating composition comprising gold, silver, or pearl coloring agent one can effectively produce an aesthetic effect (col. 5 lines 11-16).
Broering and Hirai are both directed towards laminate materials comprising raised portions. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the laminate of Broering by applying a silver or gold colored coating to the protuberances as taught by Hirai with the expectation of producing a laminate having an aesthetic effect.
The laminate material of modified Broering would have comprised a first film layer and second film layer wherein the second film layer is pressed through the first film layer to produce protuberances arranged in a pattern.  The first film layer would have read on the claimed outside film and the second film layer would have read on the claimed inside film layer. The outer surface of the protuberance formed of the second film layer would have been coated with gold or silver colored coating which read on the claimed at least part of the pattern having a metallic luster.  Since the portions of the second film which are not part of the protuberances would not have coated these portions would have a different hue, brightness, chroma and/or glossiness as claimed.  Where the protuberances are formed in the laminate material of modified Broering, the second film layer  which corresponds to the claimed inside film would have been stretched to a greater degree than the first film layer and squeezed toward the first film layer (i.e. outside film) as claimed.  
Although Hirai does not disclose applying the coating by printing, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product (see MPEP 2113).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 1 and the introducing of new claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.